Title: James Madison to James Barbour, 11 June 1828
From: Madison, James
To: Barbour, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    
                                
                                June 11. 1828
                            
                        
                        
                            
                        It has been much the wish of Mrs. Madison & myself to give a call at Barboursville whilst you remain
                            there: but find it will not be in our power. We trust it will be in yours, if not before, to make a stage & pass a
                            day at least with Mrs. Barbour and your family, at Montpellier, on the way to the port of your departures; to whom with
                            yourself, we offer our joint and best salutations.
                        
                        
                            
                                James Madison
                            
                        
                    